Citation Nr: 1803133	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  12-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s).

2.  Entitlement to a separate 20 percent evaluation for a left knee meniscus disability in addition to the Veteran's current 20 percent evaluation for instability.

3.  Entitlement to an evaluation in excess of 30 percent for a left foot disability.

4.  Entitlement to an evaluation in excess of 20 percent for a left knee meniscus disability.

5.  Entitlement to an evaluation in excess of 20 percent for a left femur disability.

6.  Entitlement to an evaluation in excess of 20 percent for a right elbow disability. 

7.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities of the knee, femur, and foot.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1979.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was last decided by the Board in a September 2016 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the decision in a July 2017 order granting a joint motion for partial remand (JMPR).  The issues are therefore again before the Board.

The issues of entitlement to increased evaluations for disabilities of the left foot, left knee meniscus, left femur, and right elbow and entitlement to service connection for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  From February 1, 2010, the Veteran's acquired psychiatric disability has rendered him unemployable; and his other service-connected disabilities are separate and distinct, and have had a combined independent rating of at least 60 percent.

2.  The Veteran has been in receipt of a 20 percent evaluation under Diagnostic Code 5257 based on instability of the left knee for more than 20 years.


CONCLUSIONS OF LAW

1.  The criteria for SMC under 38 U.S.C. § 1114(s), for the period from February 1, 2010, have been met. 38 U.S.C. §§ 1114(s), 5107 (2012); 38 C.F.R. § 3.350(i) (2017).

2.  The criteria for a separate 20 percent evaluation for a left knee meniscus disability in addition to the Veteran's current 20 percent evaluation for instability of the left knee have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.951(b), 4.71a, Diagnostic Codes 5257, 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SMC

The July 2017 JMPR instructs the Board to consider the Veteran's eligibility for SMC under 38 U.S.C. § 1114(s).

Special monthly compensation provided by 38 U.S.C. § 1114(s) is payable where a veteran has a single service-connected disability rated as total and either (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  An award of TDIU predicated on a single disability may be considered a rating of 100 percent to form the basis for an award of SMC.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).

In the July 2017 JMPR, the Veteran's representative argues for the availability of SMC based on a finding that the Veteran's TDIU could have been based solely on his acquired psychiatric disability.

In compliance with the Board's September 2016 decision, the Veteran has been granted a TDIU effective February 15, 2006.  For SMC to be based on a TDIU, a single disability must render the Veteran unemployable.  A schedular TDIU can only be predicated on a single disability if that disability is rated at least 60 percent.  38 C.F.R. § 4.16(a).  The Veteran is not in receipt of a rating in excess of 60 percent for a single evaluation until February 1, 2010.  As such, the Board finds that the Veteran is not eligible for SMC under 38 U.S.C. § 1114(s) prior to February 1, 2010.

For the period since February 1, 2010, the Veteran is in receipt of a 70 percent evaluation for his acquired psychiatric disability.  His remaining disabilities combine to more than 60 percent, and he is therefore eligible for SMC from that date if his TDIU could be predicated entirely on the psychiatric disability (i.e., based on a finding that his psychiatric disability alone renders him unemployable).

The Board finds that the evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder has rendered him unemployable since February 1, 2010.  In his July 2011 application for TDIU, the Veteran listed adjustment disorder as the only disability which rendered him unemployable.  An October 2011 VA examination report noted that the Veteran had not worked because he felt like he could not be around people in a work environment without losing control of his angry impulses.  In a January 2012 statement, the Veteran disagreed with a denial of his TDIU, referring the RO only to his psychiatric treatment records.  While the September 2016 Board decision awarding a TDIU made reference to the Veteran's significant physical disabilities, the Board here finds that the evidence is at least in equipoise that his acquired psychiatric disability renders him unemployable by itself.  For these reasons, the Board finds that the Veteran's TDIU can be based entirely on his acquired psychiatric disability since February 1, 2010, and an SMC under 38 U.S.C. § 1114(s) is therefore granted effective that date.

Left Knee Instability Rating

The July 2017 JMPR further instructs the Board to consider the applicability of Murray v. Shinseki, 24 Vet. App. 420 (2011), to its decision to change the Veteran's 20 percent rating for his left knee from Diagnostic Code 5257 to 5258.

In Murray, the Board changed the claimant's rating from Diagnostic Code 5257 for instability to 5260 and 5261 for arthritis.  The Court held that this constituted an impermissible reduction of the claimant's rating under 5257.  The Court explained that the arthritis that the claimant was now being compensated for under codes 5260 and 5261 was not compensated for under code 5257.  His residuals of a left knee injury thus were held to have originally manifested as laxity.  The evidence indicated that the laxity had resolved and that the claimant now experienced arthritis productive of limited motion.  Because the claimant had been evaluated under code 5257 for more than 20 years, reduction was not permitted by 38 C.F.R. § 3.951(b).  He was thus entitled to both a new rating for limited motion and a separate rating for instability.  24 Vet. App. at 426-28.

Similarly, the Veteran here has been rated for instability under Diagnostic Code 5257 since September 1981.  The January 1982 rating decision awarded service connection under this code based on a finding of mild laxity.  That rating was increased to 20 percent effective August 1996.  The Veteran had therefore been in receipt of a 20 percent rating under Diagnostic Code 5257 for instability for 20 years prior to the Board's September 2016 decision.  Reduction of this rating is not permitted under 38 C.F.R. § 3.951(b) absent a finding of fraud.  Furthermore, a rating under 5257 based on instability concurrent with a rating under 5258 based on locking, pain, and effusion is not considered pyramiding, as the symptoms are distinct.   See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition; VAOPGCPREC 23-97, 9-98.  As such, the Veteran is entitled to separate ratings of 20 percent Diagnostic Codes 5257 and 5258, regardless of whether his instability symptoms have resolved.  

The Board notes that its instruction in the September 2016 decision to change the rating from code 5257 to 5258 has yet to be enforced.  The Veteran's most current rating decision still lists a current rating under code 5257 and no rating under code 5258.  For this reason the below order is not characterized as a restoration but a specific increase of two separate evaluations.


ORDER

SMC under 38 U.S.C. § 1114(s) is granted for the period from February 1, 2010.

A separate 20 percent evaluation for a left knee meniscus disability in addition to the Veteran's current 20 percent evaluation for instability of the left knee is granted, for the entirety of the appeal period, subject to the laws and regulations governing the payment of VA benefits.


REMAND

Left Foot, Left Knee, Left Femur, and Right Elbow

The Veteran seeks increased ratings for his disabilities of the left foot, left knee, left femur, and right elbow.

The Veteran's most recent VA examinations for these disabilities occurred in October 2011.  The July 2017 JMPR instructs that remand is necessary to obtain contemporary examinations and to cure inadequacies in the October 2011 examinations.  Specifically, the JMPR notes that the prior examinations do not provide opinions on the degree of range-of motion loss during flare-ups and do not state whether range-of-motion testing was able to be conducted for active motion, passive motion, weight-bearing, and non-weight-bearing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  The Board therefore remands for examinations complying with these instructions.

Lumbar Spine Disability

The Veteran seeks service connection for a lumbar spine disability, specifically as secondary to his service-connected femur, knee, and foot disabilities.  

The Veteran has not been provided with a VA examination of his lumbar spine disability.  The July 2017 JMPR instructs that the Board consider whether an examination is necessary in light of evidence of altered gait or limp in records from November 2003, January 2006, November 2006 and November 2011. 

The Board finds that this evidence indicates a potential relationship between the Veteran's lumbar spine disability and his service-connected disabilities.  Remand is therefore necessary to obtain a medical opinion before the Board can decide service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination to determine the level of severity of his disabilities of the left foot, left knee, left femur, and right elbow.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule the Veteran for a VA examination for his lumbar spine.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any lumbar spine disability suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to the following:
	
a) Whether it is at least as likely as not (i.e., 50 percent probability or more) that any lumbar spine disability is proximately due to or the result of any symptom of his service-connected disabilities, including altered gait; or 

b) If the answer to the above question is negative, whether it is at least as likely as not (i.e., 50 percent probability or more) that any lumbar spine disability sustained an increase in severity that is proximately due to or the result of any symptom of his service-connected disabilities, including altered gait (e.g., aggravated); and that is not due to the natural progression of the disease. 
	
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


